     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 1 of 12

 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   Drew M. Tate, State Bar No. 312219
 3   Email: dtate@fisherphillips.com
     FISHER & PHILLIPS, LLP
 4   621 Capitol Mall, Suite 1400
     Sacramento, CA 95814
 5   Telephone (916) 210-0400
     Facsimile (916) 210-0401
 6
     Attorneys for Defendants
 7   WARRIOR TRADING, INC.;
     and ROSS CAMERON
 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     JEFFREY P. FORTIS, an individual,        Case No.: 2:19-cv-00627-MCE-KHN
12
                    Plaintiff,                DEFENDANTS WARRIOR TRADING,
13                                            INC. AND ROSS CAMERON’S
            v.                                ANSWER AND AFFIRMATIVE
14                                            DEFENSES TO PLAINTIFF JEFFREY
     WARRIOR TRADING, INC., a Delaware        P. FORTIS’ COMPLAINT
15
     corporation; ROSS CAMERON, an
16   individual; and DOES 1 through 50,
     inclusive,
17                                            Removed:        April 12, 2019
                    Defendants.               Trial Date:     None set
18

19

20

21

22

23

24

25

26

27

28

       DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                    DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 2 of 12

 1          Defendants WARRIOR TRADING, INC. and ROSS CAMERON (collectively
 2   “Defendants”) submit the following Answer and Affirmative Defenses to Plaintiff JEFFREY P.
 3   FORTIS’ (“Plaintiff”) Complaint as follows:
 4                                     GENERAL ALLEGATIONS
 5          1.      In response to paragraph 1 of the Complaint, Defendants are without sufficient
 6   information or knowledge to form a belief as to the truth of the allegations concerning Plaintiff’s
 7   place of residency. Defendants deny each and every of the remaining allegations set forth in this
 8   paragraph.
 9          2.      In response to paragraph 2 of the Complaint, Defendants admit that Defendant
10   Warrior Trading, Inc. is a Delaware corporation. Except as otherwise admitted, Defendants deny
11   each and every of the remaining allegations set forth in this paragraph.
12          3.      In response to paragraph 3 of the Complaint, Defendants admit that Defendant
13   Warrior Trading, Inc. was Plaintiff’s employer within the meaning of Government Code section
14   12926, and regularly employs five or more persons. Except as otherwise admitted, Defendants
15   deny each and every of the remaining allegations set forth in this paragraph.
16          4.      In response to paragraph 4 of the Complaint, Defendants admit that Defendant
17   Ross Cameron is an individual residing in the State of Massachusetts. Defendants also admit that
18   Defendant Ross Cameron is the founder, president, and Chief Executive Officer for Defendant
19   Warrior Trading, Inc. Except as otherwise admitted, Defendants deny each and every of the
20   remaining allegations set forth in this paragraph.
21          5.      In response to paragraph 5 of the Complaint, Defendants deny each and every
22   allegation set forth in this paragraph.
23          6.      In response to paragraph 6 of the Complaint, Defendants are without sufficient
24   information or knowledge to form a belief as to the truth of the allegations contained in said
25   paragraph and, on that basis, deny each and every allegation set forth in this paragraph.
26          7.      In response to paragraph 7 of the Complaint, Defendants are without sufficient
27   information or knowledge to form a belief as to the truth of the allegations contained in said
28   paragraph and, on that basis, deny each and every allegation set forth in this paragraph.
                                             1
       DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                    DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 3 of 12

 1             8.    In response to paragraph 8 of the Complaint, Defendants are without sufficient
 2   information or knowledge to form a belief as to the truth of the allegations contained in said
 3   paragraph and, on that basis, deny each and every allegation set forth in this paragraph.
 4                                    JURISDICTION AND VENUE
 5             9.    In response to paragraph 9 of the Complaint, Defendants submit that the
 6   allegations contained in said paragraph constitute legal assertions, conclusions, and/or argument
 7   to which no response is required. To the extent that a response is necessary, Defendants are
 8   without sufficient information or knowledge to form a belief as to the truth of the allegations
 9   concerning Plaintiff’s place of employment. Defendants deny each and every of the remaining
10   allegations set forth in this paragraph.
11                        FACTS COMMON TO ALL CAUSES OF ACTION
12             10.   In response to paragraph 10 of the Complaint, Defendants admit that Plaintiff was
13   a shareholder of Defendant Warrior Trading, Inc. Except as otherwise admitted, Defendants deny
14   each and every of the remaining allegations set forth in this paragraph.
15             11.   In response to paragraph 11 of the Complaint, Defendants admit that Plaintiff was
16   hired by Defendant Warrior Trading, Inc. on or about March 2016 and was to be paid $265,000.00
17   per year. Except as otherwise admitted, Defendants deny each and every of the remaining
18   allegations set forth in this paragraph.
19             12.   In response to paragraph 12 of the Complaint, Defendants admit that the parties
20   entered into a Shareholder Agreement. Except as otherwise admitted, Defendants deny each and
21   every of the remaining allegations set forth in this paragraph.
22             13.   In response to paragraph 13 of the Complaint, Defendants deny each and every
23   allegation set forth in this paragraph.
24             14.   In response to paragraph 14 of the Complaint, Defendants deny each and every
25   allegation set forth in this paragraph.
26             15.   In response to paragraph 15 of the Complaint, Defendants deny each and every
27   allegation set forth in this paragraph.
28   ///
                                                 2
           DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                        DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 4 of 12

 1             16.   In response to paragraph 16 of the Complaint, Defendants admit that Plaintiff was
 2   terminated for cause on or around October 12, 2018. Except as otherwise admitted, Defendants
 3   deny each and every of the remaining allegations set forth in this paragraph.
 4             17.   In response to paragraph 17 of the Complaint, Defendants deny each and every
 5   allegation set forth in this paragraph.
 6                                     FIRST CAUSE OF ACTION
 7            Retaliation and Wrongful Termination in Violation of Cal. Lab. Code §1102.5
 8                                        (Against All Defendants)
 9             18.   In response to paragraph 18 of the Complaint, Defendants incorporate their
10   responses to paragraphs 1 through 17.
11             19.   In response to paragraph 19 of the Complaint, Defendants submit that the
12   allegations contained in said paragraph constitute legal assertions, conclusions, and/or argument
13   to which no response is required. To the extent that a response is necessary, Defendants deny each
14   and every allegation set forth in this paragraph.
15             20.   In response to paragraph 20 of the Complaint, Defendants deny each and every
16   allegation set forth in this paragraph.
17             21.   In response to paragraph 21 of the Complaint, Defendants deny each and every
18   allegation set forth in this paragraph.
19             22.   In response to paragraph 22 of the Complaint, Defendants deny each and every
20   allegation set forth in this paragraph.
21             23.   In response to paragraph 23 of the Complaint, Defendants deny each and every
22   allegation set forth in this paragraph.
23             24.   In response to paragraph 24 of the Complaint, Defendants deny each and every
24   allegation set forth in this paragraph.
25   ///
26   ///
27   ///
28   ///
                                                 3
           DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                        DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 5 of 12

 1                                    SECOND CAUSE OF ACTION
 2                             Wrongful Termination Based on Public Policy
 3                       (Against Defendant Warrior Trading, Inc., and DOES 1-50)
 4          25.     In response to paragraph 25 of the Complaint, Defendants incorporate their
 5   responses to paragraphs 1 through 24.
 6          26.     In response to paragraph 26 of the Complaint, Defendants deny each and every
 7   allegation set forth in this paragraph.
 8          27.     In response to paragraph 27 of the Complaint, Defendants deny each and every
 9   allegation set forth in this paragraph.
10          28.     In response to paragraph 28 of the Complaint, Defendants deny each and every
11   allegation set forth in this paragraph.
12          29.     In response to paragraph 29 of the Complaint, Defendants deny each and every
13   allegation set forth in this paragraph.
14          30.     In response to paragraph 30 of the Complaint, Defendants deny each and every
15   allegation set forth in this paragraph.
16                                     THIRD CAUSE OF ACTION
17                                              Defamation
18                                        (Against All Defendants)
19          31.     In response to paragraph 31 of the Complaint, Defendants incorporate their
20   responses to paragraphs 1 through 30.
21          32.     In response to paragraph 32 of the Complaint, Defendants deny each and every
22   allegation set forth in this paragraph.
23          33.     In response to paragraph 33 of the Complaint, Defendants deny each and every
24   allegation set forth in this paragraph.
25          34.     In response to paragraph 34 of the Complaint, Defendants deny each and every
26   allegation set forth in this paragraph.
27          35.     In response to paragraph 35 of the Complaint, Defendants deny each and every
28   allegation set forth in this paragraph.
                                             4
       DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                    DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 6 of 12

 1             36.    In response to paragraph 36 of the Complaint, Defendants submit that the
 2   allegations contained in said paragraph constitute legal assertions, conclusions, and/or argument
 3   to which no response is required. To the extent that a response is necessary, Defendants deny each
 4   and every allegation set forth in this paragraph.
 5             37.    In response to paragraph 37 of the Complaint, Defendants deny each and every
 6   allegation set forth in this paragraph.
 7             38.    In response to paragraph 38 of the Complaint, Defendants deny each and every
 8   allegation set forth in this paragraph.
 9             39.    In response to paragraph 39 of the Complaint, Defendants deny each and every
10   allegation set forth in this paragraph.
11                                PLAINTIFF’S PRAYER FOR RELIEF
12             1-8.   With respect to the remaining paragraphs in the Complaint, Defendants allege that
13   such paragraphs constitute requests for relief to which no response is necessary. To the extent that
14   a response is necessary, Defendants specifically deny that Plaintiff is entitled to any relief
15   whatsoever. Except as expressly admitted and denied, Defendants do not have sufficient
16   information or belief to respond to the remaining allegations set forth in Plaintiff’s request for
17   relief and based thereon deny each and every allegation contained therein and each and every part
18   thereof.
19                                      AFFIRMATIVE DEFENSES
20             For a further answer to Plaintiff’s Complaint and by way of affirmative defenses,
21   Defendants allege as follows:
22                                  FIRST AFFIRMATIVE DEFENSE
23             1.     Plaintiff’s claims are subject to binding arbitration pursuant to the agreements of
24   the parties.
25                                 SECOND AFFIRMATIVE DEFENSE
26             2.     Plaintiff’s Complaint, and each claim for relief contained therein, is barred by the
27   “first-to-file” rule. See Kohn Law Group, Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237,
28   ///
                                                 5
           DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                        DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 7 of 12

 1   1239 (9th Cir. 2015); Church of Scientology of California v. United States Dept. of Army, 611
 2   F.2d 739, 750 (9th Cir. 1979).
 3                                 THIRD AFFIRMATIVE DEFENSE
 4             3.    The Complaint as a whole, and each purported claim for relief alleged therein, fails
 5   to state facts sufficient to constitute a claim for relief against Defendants.
 6                                FOURTH AFFIRMATIVE DEFENSE
 7             4.    Plaintiff’s claims are barred by Plaintiff’s failure to exhaust administrative
 8   remedies and/or internal grievance procedures.
 9                                  FIFTH AFFIRMATIVE DEFENSE
10             5.    To the extent the allegations in Plaintiff’s Complaint, and each claim for relief
11   contained therein, exceed the claims set forth in Plaintiff’s administrative complaints, Plaintiff’s
12   claims are barred.
13                                 SIXTH AFFIRMATIVE DEFENSE
14             6.    Plaintiff’s purported claims for emotional distress damages are barred because the
15   exclusive remedy for Plaintiff’s alleged emotional distress and other injuries, if any, is before the
16   California Workers’ Compensation Appeals Board pursuant to the exclusive remedy provisions
17   of the California Workers’ Compensation Act. See California Labor Code § 3600 et seq.
18   Plaintiff’s Complaint alleges an injury compensable under the California Workers’ Compensation
19   Act because Plaintiff alleges that his injuries: (1) occurred at a time when both Plaintiff and
20   Defendant Warrior Trading, Inc. were subject to Labor Code section 3600(a); (2) occurred in the
21   course of and incidental to his employment; and (3) were proximately caused by the employment.
22                               SEVENTH AFFIRMATIVE DEFENSE
23             7.    Plaintiff is estopped by his conduct from asserting any claim for relief against
24   Defendants, or from recovering any relief sought in the Complaint.
25                                EIGHTH AFFIRMATIVE DEFENSE
26             8.    Plaintiff’s Complaint, and each claim for relief contained therein, is barred by the
27   doctrine of waiver.
28   ///
                                                 6
           DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                        DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 8 of 12

 1                                 NINTH AFFIRMATIVE DEFENSE

 2          9.      Plaintiff’s Complaint, and each claim for relief contained therein, is barred by the

 3   doctrine of unclean hands.

 4                                 TENTH AFFIRMATIVE DEFENSE

 5          10.     Plaintiff’s Complaint, and each and every claim for relief therein, is barred in that

 6   Defendants’ actions were a just and proper exercise of management discretion, which were

 7   undertaken for a fair and honest reason regulated by good faith under the circumstances then

 8   existing.

 9                             ELEVENTH AFFIRMATIVE DEFENSE

10          11.     To the extent Plaintiff suffered any symptoms of mental or emotional distress or

11   injury, they were the result of a pre-existing psychological disorder or alternative concurrent

12   cause, and not the result of any act or omission of Defendants.

13                                TWELFTH AFFIRMATIVE DEFENSE

14          12.     The injuries of which Plaintiff alleges in his Complaint, and each claim for relief

15   therein, if they exist at all, resulted from a cause or causes not proximately related to any act or

16   omission by Defendants.

17                            THIRTEENTH AFFIRMATIVE DEFENSE

18          13.     Defendants’ actions did not violate a public policy or statute of the State of

19   California.

20                            FOURTEENTH AFFIRMATIVE DEFENSE

21          14.     At all times, Defendants’ treatment of Plaintiff was just, fair, privileged, with good

22   cause, non-discriminatory, non-retaliatory, and in good faith.

23                             FIFTEENTH AFFIRMATIVE DEFENSE

24          15.     There existed legitimate, non-discriminatory, and non-retaliatory reasons for the

25   alleged acts of Defendants of which Plaintiff complains.

26                             SIXTEENTH AFFIRMATIVE DEFENSE

27          16.     The alleged acts of which Plaintiff complains were based on reasonable factors

28   other than disability, perceived disability, race, color, national origin, ancestry, sex, religion,

                                             7
       DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                    DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 9 of 12

 1   creed, gender, marital status, age, sexual orientation, including Plaintiff’s alleged opposition to
 2   and complaints of Defendants’ purportedly unlawful conduct and employment practices, as set
 3   forth in the Complaint.
 4                             SEVENTEENTH AFFIRMATIVE DEFENSE
 5            17.   To the extent Plaintiff can prove that any illegal factor was a motivating factor in
 6   any action taken by Defendants, which Defendants hereby deny, Plaintiff’s damages are barred
 7   in whole or in part because Defendants would have taken the same action for permissible reasons
 8   alone.
 9                             EIGHTEENTH AFFIRMATIVE DEFENSE
10            18.   Plaintiff’s claims are barred because all allegedly defamatory statements were
11   truthful.
12                             NINETEENTH AFFIRMATIVE DEFENSE
13            19.   Plaintiff’s claims are barred because all allegedly defamatory statements were
14   non-actionable opinions.
15                              TWENTIETH AFFIRMATIVE DEFENSE
16            20.   Plaintiff’s claims are barred because all allegedly defamatory statements were
17   privileged communications made without malice.
18                             TWENTY-FIRST AFFIRMATIVE DEFENSE
19            21.   Plaintiff’s Complaint, and each claim for relief contained therein, is barred because
20   Plaintiff failed to take advantage of the complaint procedure available to him and failed to afford
21   Defendants the opportunity to correct any alleged wrongdoing.
22                         TWENTY-SECOND AFFIRMATIVE DEFENSE
23            22.   Plaintiff’s Complaint and each purported claim for relief therein is barred because
24   Plaintiff ratified the alleged acts or omissions of Defendants, their employees, or agents, by reason
25   of his knowledge, conduct, and/or statements.
26                          TWENTY-THIRD AFFIRMATIVE DEFENSE
27            23.   Plaintiff, by reason of his knowledge, statements, and conduct, consented to all of
28   the acts or omissions on the part of Defendants, if there were any.
                                             8
       DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                    DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
     FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 10 of 12

 1                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
 2           24.     Plaintiff did not exercise ordinary care on his own behalf, and his own acts and
 3    omissions proximately caused and/or contributed to the loss, injury, damage, or detriment alleged
 4    by Plaintiff, and Plaintiff’s recovery from Defendants, if any, should be reduced in proportion to
 5    the percentage of Plaintiff’s negligence or fault.
 6                            TWENTY-FIFTH AFFIRMATIVE DEFENSE
 7           25.     Plaintiff’s Complaint, and each claim for relief action contained therein, is barred,
 8    or recovery should be reduced, pursuant to the doctrine of avoidable consequences.
 9                            TWENTY-SIXTH AFFIRMATIVE DEFENSE
10           26.     Any recovery on Plaintiff’s Complaint, or any purported claim for relief alleged
11    therein, is barred in whole or in part by Plaintiff’s failure to mitigate his damages.
12                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
13           27.     Defendants are informed and believe and thereon allege that the Complaint, and
14    each purported claim for relief alleged therein, is barred by the doctrine of after-acquired
15    evidence, or the doctrine of after-acquired evidence limits and reduces Plaintiff’s alleged
16    damages.
17                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE
18           28.     Plaintiff’s claims fail to state facts sufficient to constitute a claim for relief against
19    Defendants that would support an award of punitive damages.
20                            TWENTY-NINTH AFFIRMATIVE DEFENSE
21           29.     Plaintiff is not entitled to recover punitive or exemplary damages from Defendants
22    on the grounds that any award of punitive or exemplary damages would violate Defendants’
23    constitutional rights under the Due Process Clauses of the Fifth and Fourteenth Amendments of
24    the United States Constitution.
25                               THIRTIETH AFFIRMATIVE DEFENSE
26           30.     Defendants expressly reserve the right to amend, supplement, alter, or change their
27    Answer and Affirmative Defenses upon revelation of more definitive facts by Plaintiff and upon
28    Defendants’ undertaking of discovery and investigation of this matter. Accordingly, the right to
                                              9
        DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                     DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
      FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 11 of 12

 1    assert additional affirmative defenses, if and to the extent that such affirmative defenses are
 2    applicable, is hereby reserved.
 3                                       PRAYER FOR RELIEF
 4           WHEREFORE, Defendants pray for judgment as follows:
 5           1.      That Plaintiff take nothing by the Complaint on file herein;
 6           2.      That Plaintiff’s Complaint herein be dismissed in its entirety with prejudice;
 7           3.      That Defendants recover their costs of suit herein, including reasonable attorney’s
 8    fees; and
 9           4.      That the Court award such other and further relief as it deems appropriate.
10
      DATE: April 19, 2019                     FISHER & PHILLIPS LLP
11

12
                                               By: /s/ Alden J. Parker ______________________
13                                                 Alden J. Parker, State Bar No. 196808
                                                   Drew M. Tate, State Bar No. 312219
14
                                               Attorneys for Defendants
15
                                               WARRIOR TRADING, INC.; and ROSS
16                                             CAMERON

17

18

19

20

21

22

23

24

25

26

27

28
                                             10
        DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
                     DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT
      FPDOCS 35285349.1
     Case 2:19-cv-00627-MCE-KJN Document 3 Filed 04/19/19 Page 12 of 12

 1                                    CERTIFICATE OF SERVICE
 2           I, the undersigned, am employed in the County of Sacramento, State of California. I am
 3    over the age of 18 and not a party to the within action; am employed with the law offices of
      Fisher & Phillips LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, CA
 4    95814.

 5            On April 19, 2019, I served the foregoing document entitled DEFENDANTS
      WARRIOR TRADING, INC. AND ROSS CAMERON’S ANSWER AND AFFIRMATIVE
 6
      DEFENSES TO PLAINTIFF JEFFREY P. FORTIS’ COMPLAINT, on all the appearing
 7    and/or interested parties in this action as follows:

 8      Avi M. Attal                                     T:   (949) 812.4781
        Samuel Yu                                        F:   (949) 281-2105
 9      Mimi Ahn                                         E:   aattal@kahanafeld.com
        KAHANA & FELD, LLP                               E:   syu@kahanafeld.com
10
        3 Hutton Centre Drive, Suite 685                 E:   mahn@kahanafeld.com
11      Santa Ana, CA 92707
                                                         Attorneys for Plaintiff
12                                                       JEFFREY P. FORTIS
13
              [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
14
              via the United States District Court’s Electronic Filing Program on the designated
15            recipients via electronic transmission through the CM/ECF system on the Court’s
              website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
16            to the filing party, the assigned judge, and any registered users in the case. The NEF will
              constitute service of the document(s). Registration as a CM/ECF user constitutes consent
17            to electronic service through the court’s transmission facilities.
18
              [by MAIL] I am readily familiar with the firm's practice of collection and processing
19            correspondence for mailing. Under that practice it would be deposited with the U.S.
              Postal Service on that same day with postage thereon fully prepaid at Sacramento,
20            California in the ordinary course of business. I am aware that on motion of the party
              served, service is presumed invalid if postage cancellation date or postage meter date is
21            more than one day after date of deposit for mailing this affidavit.
22
              FEDERAL - I declare that I am employed in the office of a member of the bar of this
23            Court at whose direction the service was made.

24            Executed April 19, 2019, at Sacramento, California.
25      Angela L. Eure                            By:     /s/ Angela L. Eure
        Print Name                                        Signature
26

27

28


                                             PROOF OF SERVICE
      FPDOCS 35285349.1
